UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1143


ADOL T. OWEN-WILLIAMS, JR.,

                Plaintiff ─ Appellant,

          v.

CITY OF GAITHERSBURG, INCORPORATED,

                Defendant ─ Appellee.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:10-cv-00185-PJM)


Submitted:   June 16, 2011                   Decided:   June 20, 2011


Before NIEMEYER and     GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Adol T. Owen-Williams, Jr., Appellant Pro Se. Russell A. Gray,
Kevin Bock Karpinski, KARPINSKI, COLARESI & KARP, PA, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Adol    T.   Owen-Williams,        Jr.,       seeks    to        appeal    the

district court’s order denying relief on his 42 U.S.C. § 1983

(2006)   complaint.          We    have   reviewed    the    record       and    find    no

reversible    error.         Accordingly,      we   deny    leave       to    proceed   in

forma pauperis and dismiss the appeal for the reasons stated by

the   district      court.        Owen-Williams      v.    City    of    Gaithersburg,

Inc., No. 8:10-cv-00185-PJM (D. Md. Jan. 7, 2011).                            We dispense

with oral argument because the facts and legal contentions are

adequately    presented       in    the   materials        before       the    court    and

argument would not aid the decisional process.



                                                                                DISMISSED




                                           2